ORDER
Pursuant to the provisions of S.C. Const. Art. V, § 4, I find that flooding throughout the state has caused hazardous travel conditions. In consideration of the safety and well being of court participants, I find it necessary to issue this order.
IT IS ORDERED that proceedings in the Supreme Court, Court of Appeals, Circuit Court, and Family Court are can-celled statewide on Monday, October 5, 2015. All S.C. Judicial Department employees are excused from reporting to work on Monday, October 5, 2015. This includes SCJD employees statewide and in the Supreme Court and John C. Calhoun buildings. All county and municipal employees working *201within the court system shall follow the weather hazard decisions made by the respective county or municipal government officials in regards to office delays or closings. Master-inEquity courts shall follow the weather hazard decisions made by the respective county officials, however, court may be cancelled if conditions are hazardous.
Regarding bond hearings and court closures due to inclement weather, a minimum of one bond hearing daily should be conducted, if conditions are safe to do so. Any local curfews should be adhered to. If the weather permits adherence to the regular bond hearing schedule and conditions are safe, the regular bond schedule should apply.
The provisions of this Order are effective immediately.
s/Jean H. Toal
Jean H. Toal, Chief Justice